Name: 2007/852/EC: Commission Decision of 13 December 2007 amending Decision 2005/5/EC as regards Community comparative trials and tests on seeds and propagating material of Asparagus officinalis under Council Directive 2002/55/EC (notified under document number C(2007) 6168) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  means of agricultural production;  agricultural activity;  EU finance;  research and intellectual property;  agricultural policy
 Date Published: 2007-12-20

 20.12.2007 EN Official Journal of the European Union L 335/57 COMMISSION DECISION of 13 December 2007 amending Decision 2005/5/EC as regards Community comparative trials and tests on seeds and propagating material of Asparagus officinalis under Council Directive 2002/55/EC (notified under document number C(2007) 6168) (Text with EEA relevance) (2007/852/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (1), and in particular Article 43(3) and (5) thereof, Whereas: (1) Commission Decision 2005/5/EC of 27 December 2004 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants of agricultural and vegetable species and vine under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC for the years 2005 to 2009 (2) sets out the arrangements for the comparative trials and tests to be carried out under Council Directive 2002/55/EC as regards Asparagus officinalis from 2005 to 2009. (2) The body responsible for carrying out those trials and tests has informed the Commission that work has progressed more rapidly than expected and that, due to a proper development of plants being observed during the years 2005 to 2007, it now expects all relevant observations required by the call for projects published on 21 June 2004 (3) to be completed by the end of 2008 instead of 2009. It pointed out that as a result total eligible costs would be lower than originally assumed, while costs in 2008 would be higher. (3) Based on those facts, the responsible body has submitted a proposal for a recalculation of the eligible costs and of the Community contribution. (4) Consequently, the eligible expenditure and the Community contribution should be adapted. (5) Decision 2005/5/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/5/EC is amended as follows: 1. in the first paragraph of Article 1, 2009 is replaced by 2008; 2. in the first paragraph of Article 3, 2009 is replaced by 2008; 3. the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 193, 20.7.2002, p. 33. Directive as last amended by Commission Directive 2006/124/EC (OJ L 339, 6.12.2006, p. 12). (2) OJ L 2, 5.1.2005, p. 12. (3) http://europa.eu.int/comm/food/plant/call2004/index_en.htm ANNEX The Annex to Decision 2005/5/EC is amended as follows: 1. The table with the title Trials and tests to be carried out in 2008 is replaced by the following table: Trials and tests to be carried out in 2008 Species Responsible Body Conditions to be Assessed Number of Samples Eligible costs (EUR) Maximum Community financial contribution (equivalent to 80 % of the eligible costs) (EUR) Asparagus officinalis (1) BSA Hannover (D) Varietal identity and purity (field) External seed quality (laboratory) 100 43 495 34 794 Total cost 34 794 2. The table with the title Trials and tests to be carried out in 2009 is deleted. (1) Trials and tests lasting more than one year.